MEMORANDUM **
Appellant Zakariah LaFreniere appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging the California State University’s use of taxpayer money to fund certain religious studies classes violates the Establishment Clause of the First Amendment and California’s False Claims Act.
Appellee’s motion to take judicial notice is denied as necessary because those documents are part of the record on appeal.
*437A review of the record and the opening brief indicates that the claims alleged in appellant’s complaint are identical to those raised and rejected in LaFreniere v. Regents of the Univ. of California, 207 Fed.Appx. 783 (9th Cir.2006) (affirming district court dismissal because appellant failed to allege facts supporting the conclusion that the course offerings at the University of California advanced a non-secular purpose, had the primary effect of advancing or inhibiting religion, and fostered an excessive government entanglement with religion).
We therefore grant appellee’s motion for summary affirmance of the district court’s judgment. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.